On Motion for Rehearing.
Defendants ask a reconsideration, and present a further argument upon the point that the patent in suit expired with the British patent. They call my attention to the decision of Judge Kohlsaat in the Searchlight Company Case, 188 Fed. 85, which decision, upon the former argument, either was not mentioned or escaped my notice.
The argument presented is the same which I considered in the memorandum opinion already filed. With the greatest deference to the opinion of Judge Kohlsaat, I am, upon further consideration, satisfied that my former conclusion is correct. The contrary argument seems to me to overlook the rule of the Reeds & Catlin Case that patents for a process and for the apparatus, although, in a vague sense, really for the same invention, are not within and are not covered by section 4887. Eurther examination confirms me also in the opinion that the British patent is really and essentially a patent for the method, *92and that to consider it as an apparatus patent does violence to its structure.
In the present status of the matter, it is to be assumed that the patent in suit is for an invention very useful to the public. It was granted in 1900 for 17 years. The Patent Office did not require it to be limited on its face, although the British patent was of record in the United States Patent Office. Now -to shorten the 17-year term into a 10-year term, is a step that I think should not be taken unless the statute is clearly applicable.
Let an order be entered denying the application for rehearing.